Citation Nr: 1415368	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for reimbursement for dental licensure examinations taken between May 2008 and February 2010.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1985 and from October 1986 to May 1987.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO found that the appellant could not be reimbursed for the cost of dental licensure examinations under the DEA program because she had exhausted her entitlement.  In the September 2011 statement of the case (SOC), the issue was characterized as entitlement to more than 45 months of benefits under the DEA (Chapter 35) program.  However, the Board's review of the record indicates that additional clarification is warranted as to whether and how the appellant's 45 months of DEA benefits were awarded.  Accordingly, the issue on appeal has been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied the appellant's claim based on a finding that she had exhausted her 45 months of DEA benefits.  In her April 2011 notice of disagreement (NOD), the appellant asserted that she had not exhausted her entitlement.  Neither the May 2010 decisional letter nor the September 2011 SOC provide a detailed explanation as to how the determination that 45 months of benefits had been used was made, and the Educational Awards of record appear to be somewhat confusing in their calculation of the appellant's remaining entitlement.  Without a more detailed accounting of how the RO reached the conclusion that 45 months of benefits had been used, the appellant has not had notice and a fair opportunity to comment on her case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the appellant should be furnished an accounting regarding her use of DEA benefits that reflects the dates of each period of school enrollment and the amount (months and days) of entitlement used during each period of enrollment.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an accounting regarding the appellant's use of DEA benefits that reflects the dates of each period of school enrollment and the amount (months/days) of entitlement used during each period of enrollment.  Such accounting should end with the date on which the RO determined that the appellant had received 45 months of benefits.  Provide a copy of the accounting to the appellant, and place a copy in the education folder.  If a more detailed accounting is not possible, provide a full explanation of the reasons why.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the appellant should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

